EXECUTION VERSION BUYER PARENT GUARANTY This BUYER PARENT GUARANTY (the “Guaranty”) is made and entered into as of October 25, 2008, by HAUPPAUGE DIGITAL, INC., a Delaware corporation (the “Guarantor”), to and for the benefit of AVID TECHNOLOGY, INC., a Delaware corporation (the “Parent”), PINNACLE SYSTEMS, INC., a California corporationand a wholly owned subsidiary of the Parent (“Pinnacle”), AVID TECHNOLOGY GMBH, a limited liability company organized under the laws of Germany, AVID DEVELOPMENT GMBH, a limited liability company organized under the laws of Germany, AVID TECHNOLOGY INTERNATIONAL BV who are parties to that certain Asset Purchase Agreement and the Ancillary Agreements (collectively, the “Sellers”).
